Citation Nr: 0108937	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-14 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
crush injury to the right elbow.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel



INTRODUCTION

The appellant served on a period of active duty training 
(ACDUTRA) from April 13, 1972, to July 10, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant's claims on appeal.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, 
among other things, redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminates the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  Due to this change in the law, a 
remand is required in this case for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  Accordingly, a remand is required for 
that and the reasons set forth below. 

Further, the appellant claims that his period of ACDUTRA 
aggravated a pre-existing right elbow disorder.  The Board 
notes that entitlement to service connection may be 
established for aggravation of a pre-existing injury or 
disease when there is an increase in disability in service, 
unless the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.306 (2000).  In this 
case, the appellant has acknowledged that he experienced a 
crush fracture of his right elbow prior to entering into 
ACDUTRA and those records are currently associated with the 
claims file.

Having concluded that the appellant's right elbow disorder 
pre-existed his period of ACDUTRA, the Board must next 
address the question of whether this pre-existing disorder 
was aggravated during his brief period of ACDUTRA.  As noted 
at the outset, aggravation will be established when there was 
an increase in severity during service beyond the normal 
progression of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.306 (2000).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991 & Supp. 2000); 38 C.F.R. § 3.306(b) (2000).  
Silence of the record on this point, however, may not be 
taken as indication of no aggravation, an opinion is to be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  There has been no 
competent evidence on this point in this case.

It is clear from a review of the medical record that the 
outcome of the present case may depend on a medical 
assessment of the progression of the appellant's right elbow 
disorder prior to, during, and subsequent to his period of 
ACDUTRA.  The Veterans Claims Court has held that such 
medical questions must be addressed by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board finds that a remand on this issue is necessary.  

As to the remaining issue of entitlement to service 
connection for a psychiatric disorder, the Board notes that 
this issue has not yet been perfected on appeal.  By a rating 
decision dated in March 1998, the RO denied the veteran's 
claim.  The Board finds that the appellant's statement dated 
in March 1999 was sufficient to constitute a notice of 
disagreement (NOD).  In such cases, there is some authority 
that the appellate process has commenced with the filing of a 
NOD and that the appellant is entitled to a statement of the 
case (SOC) on the issue.  See Pond v. West, 12 Vet. App. 341 
(1999); Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, while the Board does not have jurisdiction to 
decide the issue on the merits, the issue of entitlement to 
service connection for an acquired psychiatric disorder will 
be remanded for additional action.  Further, as the claim for 
entitlement to service connection for an acquired psychiatric 
disorder has been previously denied, the RO is directed to 
consider the new and material regulations as appropriate. 

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  In addition, the appellant 
is advised that while the case is on remand status, he is 
free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for any right 
elbow disorder and a psychiatric disorder 
not already associated with the claims 
file.  As part of this development, the 
appellant should be requested to provide 
an additional information pertaining to 
pre-military medical treatment for a 
right elbow disorder, as appropriate.  

After securing the necessary releases, 
the RO should make all reasonable efforts 
to obtain medical records identified by 
the appellant.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the entire claims file to 
include records obtained pursuant to the 
above, if any, should be directed to the 
appropriate VA physician for a medical 
opinion regarding the relationship 
between the appellant's pre-service right 
elbow disorder, ACDUTRA complaints, and 
current right elbow pathology.  If it is 
determined that a physical examination of 
the appellant is needed in order to 
answer these questions, such 
comprehensive examination should be 
scheduled.  Specifically, the examiner is 
requested to express an opinion as to the 
following questions:

(a)  What is the nature of the 
appellant's right elbow disorder? 

(b)  Does the record establish that the 
underlying pathology producing the 
current disability pre-existed the 
appellant's period of ACDUTRA?  In 
responding to this question, the examiner 
should indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history provided by the appellant.

(c)  If the current underlying right 
elbow pathology pre-existed ACDUTRA, does 
the entire record covering the condition 
of the appellant's right elbow prior to, 
during, and subsequent to ACDUTRA make it 
as likely as not that any current 
disability of the right elbow represents 
an aggravation of the pre-service 
condition beyond the progress that was to 
naturally be expected by reason of the 
inherent character/nature of the 
condition versus any change resulting 
from the physical demands of military 
service, and is that aggravation 
attributable to his period of ACDUTRA?  
If it appears that the in-service 
complaints were acute and transitory, or 
constituted a temporary flare-up, that 
should also be noted.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the appellant's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

4.  The RO should also promulgate a 
statement of the case on the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, with 
reference to new and material evidence, 
as appropriate.  That document should set 
forth the reasons and bases for the 
action undertaken.  

5.  The appellant should be informed that 
the appeal will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
filing of a timely substantive appeal.  
In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997); Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

7.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a right elbow disorder, to 
include whether there is new and material 
evidence.  In so doing, the RO is to 
consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last statement of the case.  
In the event the benefits sought are not 
granted, the appellant should be provided 
with a supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue or issues on appeal.  An 
appropriate time should be allowed for a 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


